658 S.E.2d 482 (2008)
James D. BLYTH and Elk Country Realty, Inc.
v.
Samuel E. McCRARY, Country Squire Real Estate, Country Squire Enterprises, Inc., Country Squire Enterprises, Inc., d/b/a, Country Squire Real Estate, Peter Hession and wife Karen Hession, Scott Greenhalge, Blue Sky Group, Inc. and William Gunn.
No. 507P07.
Supreme Court of North Carolina.
January 24, 2008.
Jeffrey W. Norris, for Blyth, et al.
Fred H. Moody, Jr., Bryson City, for McCrary & Country Squire.
Ed Hensley, for Peter & Karen Hession.
Derek Wenzel, Waynesville, for Greenhalge & Blue Sky Group.
Prior report: ___ N.C.App. ____, 646 S.E.2d 813.

ORDER
Upon consideration of the petition filed on the 15th day of October 2007 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of January 2008."